Fourth Court of Appeals
                                San Antonio, Texas
                                      April 30, 2014

                                   No. 04-14-00023-CR

                                     Jesus AYALA,
                                        Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 406th Judicial District Court, Webb County, Texas
                          Trial Court No. 2003-CRS-000058-D4
                       Honorable Oscar J. Hale, Jr., Judge Presiding

                                        ORDER

    In accordance with this court’s opinion of this date, the State’s motion to dismiss is
GRANTED and this appeal is DISMISSED for want of jurisdiction.

      It is so ORDERED on April 30, 2014.


                                             _____________________________
                                             Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of April, 2014.

                                             _____________________________
                                             Keith E. Hottle, Clerk